Name: 91/604/EEC: Commission Decision of 25 October 1991 accepting an undertaking given by a Thai exporter in connection with the anti-dumping proceeding concerning imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand and terminating the investigation with regard to the exporter in question
 Type: Decision
 Subject Matter: Asia and Oceania;  consumption;  agri-foodstuffs
 Date Published: 1991-11-28

 Avis juridique important|31991D060491/604/EEC: Commission Decision of 25 October 1991 accepting an undertaking given by a Thai exporter in connection with the anti-dumping proceeding concerning imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand and terminating the investigation with regard to the exporter in question Official Journal L 326 , 28/11/1991 P. 0031 - 0032COMMISSION DECISION of 25 October 1991 accepting an undertaking given by a Thai exporter in connection with the anti-dumping proceeding concerning imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand and terminating the investigation with regard to the exporter in question (91/604/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as instituted by Regulation (EEC) No 2423/88, Whereas: A. PROVISIONAL MEASURES (1) The Commission, by Regulation (EEC) No 1386/91 (2), imposed a provisional anti-dumping duty on imports into the Community of gas-fuelled, non-refillable pocket flint lighters (hereinafter referred to as lighters) originating in Japan, the People's Republic of China, the Republic of Korea and Thailand and falling within CN code ex 9613 10 00. The Council by Regulation (EEC) No 2832/91 (3) extended this duty for a period not exceeding two months. B. IMPOSITION OF A DEFINITIVE DUTY (2) Following the imposition of the provisional anti-dumping duty, the interested parties who so requested were granted an opportunity to be heard by the Commission. They also made written submissions making known their views on the findings. (3) The Commission pursued its investigation into the dumping and resultant injury. On the basis of its conclusions, the Council adopted Regulation (EEC) No 3433/91 (4) imposing a definitive anti-dumping duty on imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand and definitively collecting the provisional anti-dumping duty imposed on these imports. C. UNDERTAKINGS (4) After all exporters concerned were notified of the results of the investigation, Thai Merry Co. Ltd, an exporter from Thailand, offered an undertaking in accordance with Article 10 of Regulation (EEC) No 2423/88. (5) The effect of this undertaking would be to increase export prices by an amount that would be sufficient to eliminate the dumping established. The Commission believes that, administratively, it will be possible to verify that this undertaking is being carried out. In view of this, the Commission considers that the undertaking offered is acceptable and that the investigation concerning the exporter in question may be closed without imposition of an anti-dumping duty. (6) Should this undertaking not be complied with or be withdrawn by the exporter concerned, the Commission could, in accordance with Article 10 (6) of Regulation (EEC) No 2423/88, immediately impose a provisional duty on the basis of the results and conclusions of the investigation set out in Regulation (EEC) No 3433/91. Subsequently, a definitive duty could also be imposed by the Council on the basis of information gathered in this investigation. (7) When the Advisory Committee was consulted on the acceptance of the undertakings offered, one Member State raised objections. Therefore, in accordance with Article 9 and Article 10 (1) of Regulation (EEC) No 2423/88, the Commission sent a report to the Council on the results of the consultations and a proposal that the investigation be terminated as regards the company concerned. As the Council has not decided otherwise within one month, the present Decision should stand adopted, HAS DECIDED AS FOLLOWS: Article 1 The undertaking offered by Thai Merry Co. Ltd in connection with the anti-dumping proceeding concerning imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand is hereby accepted. This acceptance shall take effect for all shipments to the Community as from the day following publication of the present Decision in the Official Journal of the European Communities. Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated in respect of Thai Merry Co. Ltd. Done at Brussels, 25 October 1991. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 133, 28. 5. 1991, p. 20. (3) OJ No L 272, 28. 9. 1991, p. 1. (4) See page 1 of this Official Journal.